F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           DEC 23 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

    DOROTHY MONICA DAVID,

                Plaintiff-Appellant,

    v.                                                   No. 97-1462
                                                      (D.C. No. 90-S-62)
    STANLEY BANISZEWSKI and                               (D. Colo.)
    JOHN R. JOHNSON,

                Defendants-Appellees.




                            ORDER AND JUDGMENT            *




Before PORFILIO , BALDOCK , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff, Denver Police Officer Dorothy Monica David, appeals an order of

the district court granting   defendants ’ motion for summary judgment. We affirm.

       Officer David commenced this action pursuant to 42 U.S.C.        § 1983 and

Title VII claiming that, as a result of rejecting   defendant Officer Baniszewski’s

sexual advances, he had her off-duty employment terminated. The district court

granted summary judgment to         defendants . On appeal, we affirmed the district

court on all issues except her     § 1983 claim. See David v. City & County of

Denver , 101 F.3d 1344 (10th Cir. 19 96). We held that the       § 1983 color of state

law requirement can apply to the conduct of off-duty police officers and directed

the district court to determine whether Officer David could show that       defendants

had been acting in an official capacity or exercising official responsibilities when

the alleged acts occurred.       See id. at 1352, 1354. We also held that

nonsupervisory co-employees could be held liable for sexual harassment under

§ 1983 if they had exercised state authority over the victim at the time of the

alleged acts.   See id. at 1354. On remand, the court held that Officer David had

presented no evidence which would permit recovery under          § 1983 .

       On appeal, Officer David argues that the district court erred in granting

summary judgment on the issue of whether the defendants exercised supervisory

authority over her and in granting defendants qualified immunity. “ We review

the entry of summary judgment de novo, drawing all reasonable inferences in


                                              -2-
favor of the nonmovants.” Hulsey v. Kmart, Inc., 43 F.3d 555, 557 (10th Cir.

1994). Summary judgment may be granted only if the moving party can show no

genuine issue as to any material fact and that it is entitled to judgment as a matter

of law. See Fed. R. Civ. P. 56(c).

      Our review of the record supports the district court’s determination that

Officer David made no showing that defendants had exercised any authority over

her. All parties are police officers with the Denver Police Department and hold

the same rank. Further, the district court correctly read our prior cases as to the

issues governing the grant of qualified immunity.

      The judgment of the United States District Court for the District of

Colorado is AFFIRMED.



                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                          -3-